Citation Nr: 1604455	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for dynamic toe contracture of the left foot.

4.  Entitlement to service connection for dynamic toe contracture of the right foot.

5.  Entitlement to service connection for a right thumb disorder.

6.  Entitlement to service connection for colitis.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to August 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran's appeal had originally included the issue of entitlement to service connection for irritable bowel syndrome.  However, in an August 2015 rating decision, the RO granted service connection for that disability, which constitutes a full award of the benefits sought. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has disagreed with the initial rating or effective date assigned; therefore, those matters are not in appellate status. Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board also notes that the appeal had included the issues of entitlement to an increased evaluation for a low back strain and to service connection for iliotibial band syndrome and tendonitis of the left and right knees.  However, the Veteran did not submit a substantive appeal for those particular issues following the issuance of the October 2010 statement of the case.  Instead, he limited his appeal to the issues listed on the title page.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.

This claim was processed using the Virtual Benefit Management System (VBMS). A review of the Virtual VA electronic claims file reveals documents that are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In his January 2011 substantive appeal, the Veteran stated that he received treatment at the Ambulatory Foot and Ankle Center in Hampton, Virginia, and at Denbigh Physical Therapy and Sports Medicine.   However, these records have not been associated with the claims file.  Therefore, the AOJ should attempt to secure any outstanding, relevant medical records.

The Board also notes that the Veteran was afforded a VA examination in August 2009 in connection with his claim for service connection for dynamic toe contracture of both feet.  The examiner indicated that there was no current diagnosis, as the condition had resolved.  However, since that time, private treatment records dated in February 2010 show that the Veteran had pain in the second toes of both feet, and it was specifically noted that the toes were contracting and moving over the great toes.  The Board does observe that the Veteran is already service-connected for bilateral metatarsalgia and pes planus; however, the Veteran has asserted that he has a separate toe disability.  Therefore, the Board finds that a VA examination and medical opinion are needed to ascertain the nature and etiology of any dynamic toe contracture of the feet that may be present.  

Similarly, the Board notes that the Veteran was afforded a VA examination in August 2009 in connection with his claim for service connection for a right thumb disorder.  He told the examiner that he was diagnosed with a right thumb sprain in service and the condition had existed since February 2005.  However, following a normal physical examination and x-rays, the examiner stated that there was no diagnosis because the condition had resolved.  Nevertheless, since that time, a March 2011 VA examiner noted that, on examination of right hand dexterity, there was objective evidence of pain on movement.  He diagnosed the Veteran with right hand arthrosis for which he is now service-connected; however, it is unclear if the right thumb pain is a manifestation of that disability or attributable to a separate diagnosis.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.

In addition, the Veteran was afforded a VA examination in August 2009 in connection with his claim for service connection for colitis.  The examiner concluded that there was no pathology to render a diagnosis of irritable bowel syndrome.  Since that examination, treatment records do document symptomatology, and the Veteran has been granted service connection for irritable bowel syndrome.  However, it is unclear as to whether all of the symptomatology is a manifestation of the Veteran's irritable bowel syndrome or whether he has a separate diagnosis of colitis.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his ankles, toes, right thumb disorder, and colitis.  A specific request should be made for treatment records from the Ambulatory Foot and Ankle Center in Hampton, Virginia, and Denbigh Physical Therapy and Sports Medicine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral toe disorder that may be present. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

At an August 2009 VA examination, the Veteran reported having been diagnosed with bilateral dynamic toe contracture and noted that the condition had existed for two months, which would have been during his military service. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a diagnosis of bilateral dynamic toe contracture that manifested in service or that is otherwise causally or etiologically related thereto, to include any injury or symptomatology therein.  

In rendering this opinion, the examiner should address whether the Veteran's bilateral toe symptoms are manifestations of his service-connected metatarsalgia and pes planus or whether they are attributable to a separate diagnosis.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right thumb disorder that may be present. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The Veteran has claimed that he hyperextended his thumb in Afghanistan when spring on a forklift door hinge broke.  He has reported experiencing symptoms since that time, including thumb pain.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current right thumb disorders.

For any diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related thereto.  

In rendering this opinion, the examiner should address whether any right thumb symptoms are manifestations of his service-connected right hand arthrosis or whether they are attributable to a separate diagnosis.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any colitis that may be present. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran is already service-connected for irritable bowel syndrome.  

The examiner should indicate whether the Veteran has a diagnosis of colitis.  If so, he should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion in connection with his claims for service connection for right and left ankle disorders.
 
6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




